FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YEN HE, AKA Yan He,                              No. 13-72362

               Petitioner,                       Agency No. A088-018-013

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges

      Yen He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies regarding whether He’s parents were Christian and

regarding He’s arrest in China. See id. at 1048 (adverse credibility determination

reasonable under the totality of the circumstances); see also Li v. Ashcroft, 378
F.3d 959, 963 (9th Cir. 2004) (holding substantial evidence supported adverse

credibility finding based on material discrepancies between airport interview and

in-court testimony). We reject He’s arguments that the credible fear interview

notes are unreliable in this instance. See Li, 378 F.3d at 963. In the absence of

credible testimony, He’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      The 90-day stay of proceedings that began on January 28, 2015, has expired.

Respondent’s motion to lift the stay is denied as moot.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-72362